Citation Nr: 0318496	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-23 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, including the January 1998 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD.  

In January 2003, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) undertook 
development of the claim of entitlement to service connection 
for PTSD.  


FINDING OF FACT

The competent, probative evidence of record corroborates the 
incurrence of an in-service noncombat stressor to support the 
finding of service-related PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
psychiatric disorders.  His military occupational specialty 
was aviation ordnance man.  His record of service is negative 
for any decorations denoting combat service.

The veteran filed a claim of entitlement to service 
connection for PTSD in September 1996.

In a November 1996 report, RMC (initials), MD, advised that 
the veteran had longstanding PTSD dating back to World War 
II.  Additional documentation referable to his treatment was 
provided.

VA conducted a Social and Industrial Survey of the veteran in 
October 1997.  The interviewer assessed it was quite evident 
that the veteran had been exposed to the injustices of war 
and carried the emotional scars from these experiences.  It 
was also rather evident that he carried a lot of the 
symptomatology associated with PTSD in terms of how he 
expressed himself, what he had done throughout his life, the 
problems he was presently having, and the treatment and 
medications that were now required to help him do the 
activities of daily living.

VA conducted a special psychiatric examination of the veteran 
in October 1997.  Among other stressors, the veteran related 
that when stationed at a Navy Ammunition Facility at Seal 
Beach, California, when they were working with explosives and 
sorting shells one day, a 16 pound gunpowder load exploded in 
the area where he was working.  He related that he had been 
involved in a plane crash.  He related having seen a friend 
who had run into an airplane propeller resulting in instant 
death.  He related other incidents wherein friends were 
killed.  The veteran related he had been suffering from 
psychiatric symptomatology since several incidents he 
recounted.  The examiner diagnosed PTSD, of moderate severity 
with accompanying depression.  The examiner stated it 
appeared he had had symptoms associated therewith for many 
years.

Among earlier correspondence on file wherein there was no 
verification of alleged stressors, is a letter dated in 
February 2000 from the United States Armed Service Center for 
Research of Unit Records (USASCRUR).  The Director referenced 
additional documentation provided noting verification of one 
of the veteran's claimed stressors.  He noted that a box car 
load of 16 inch charges caught fire at the U.S. Naval 
Ammunition and Net Depot, Seal Beach, California, on January 
17, 1946.  The subsequent explosion resulted in the death of 
one person.  Four others were injured.

In a March 2000 letter Dr. RMC advised that the veteran had 
been repeatedly evaluated for PTSD and continued to have 
ongoing treatment.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference at the RO in August 
2002.  A transcript of his testimony is of record.  Among 
other stressors, he again recounted having suffered the loss 
of a friend who was blown up when they were stationed at Seal 
Beach, California.

VA conducted a special psychiatric examination of the veteran 
in April 2003.  The examiner recorded his awareness of 
verification of the previously reported explosion having 
occurred in January 1946.  Although the veteran had not been 
listed as having been injured in the explosion, he was 
stationed there at the time.  The examiner noted that the 
veteran produced a report indicating that the Judge Advocate 
had ruled the death of a seaman named William Davidson and 
the injury of four other seamen was the result of their own 
misconduct.  This was consistent with the veteran's report 
that the seaman who was killed had kicked a container of 
powder down a metal ramp causing it to spark.  The examiner 
noted that the veteran had certainly given a reasonable 
report regarding the explosion.

On examination the veteran related that he still suffered 
from intrusive thoughts of the explosion in addition to other 
stressor incidents in service that had not been verified.  
The examiner summarized that in conclusion, the veteran both 
experienced and witnessed an event that could have caused him 
serious injury and harm and resulted in the death of a fellow 
seaman during the explosion at Seal Beach, which was conceded 
as having occurred by VA.  His response did involve intense 
fear and helplessness; thus, he met the criteria under "A" 
for a diagnosis of PTSD.

The examiner further recorded that the veteran re-experienced 
this traumatic event as intrusive thoughts, but more 
specifically as nightmares that involved explosions going off 
such that he feared would result in his own death.  Thus, he 
met the criteria under "B" for a diagnosis of PTSD.  He had 
persistently avoided anything that might remind him of his 
service time in the Navy.  

Thus, he met the criteria for "C" for a diagnosis of PTSD.  
A mental status examination concluded in a diagnosis of PTSD 
with depression, chronic, moderate to severe in nature.  The 
examiner added that the veteran had ongoing severe problems 
related to his service time experiences.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Specific PTSD

A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).  



Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  

The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The CAVC further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.

In West v. Brown 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.



Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 2002); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).  Regardless of whether the veteran 
is determined to have engaged in combat, a veteran is still 
required to show evidence of a current disability and a link 
between that current disability and service.  Collette v. 
Brown, 82 F. 3d 389, 393 (Fed. Cir. 1996); Boyer v. West, 11 
Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).

The Board notes that the regulatory criteria governing 
service connection of PTSD, as set forth above, changed while 
the veteran's claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board is of the opinion that the amended regulation is 
generally more favorable to veterans because such 
regulations, as recorded earlier, provide broader 
requirements for establishing combat and because they no 
longer require a "clear" diagnosis of PTSD.  In the 
veteran's case at hand, the veteran may prevail under either 
criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).


The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any right other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.

In the veteran's case at hand, the Board is satisfied that 
the duty to notify and the duty to assist have been met under 
the new law under the circumstances of this case.  
Although with reference to other claims then pending on 
appeal, the RO and the Board previously notified the veteran 
of the VCAA in December 2001 and in January 2003.

The correspondence of the RO of record shows the RO notified 
the veteran to identify any evidence not already of record 
and to complete authorization forms as needed for release of 
any such evidence pertaining to the issue currently on 
appeal.  The RO advised the veteran that it would obtain such 
records if their release were authorized.  The RO also 
advised him of the types of evidence required to substantiate 
his claim.

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through issuance of 
the January 1998 rating decision, March 1999 statement of the 
case, and subsequent supplemental statements of the case and 
related correspondence, he has been given notice of the 
requirements for service connection.  The RO also provided 
the veteran with the reasons why his claim could not be 
granted  based upon the evidence of record.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  The RO sought verification of the veteran's 
stressors, only one of which has been verified by competent 
authority.  The RO also provided a VA special psychiatric 
examination of the veteran.  The Board more recently obtained 
a comprehensive special psychiatric examination addressing 
the very issue on appeal.  Consequently, another examination 
is unnecessary since the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  Therefore, remand or deferral for the scheduling of 
another VA examination is not required.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

In any event, any deficiencies in the duties to notify and to 
assist have been rendered moot, as explained in greater 
detail below, the Board has granted the benefit sought on 
appeal.  Having determined that the duties to notify and to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Service Connection

The record clearly establishes current symptomatology and 
treatment consistent with PTSD, as well as current diagnoses 
of such.  There are also medical nexus opinions linking PTSD 
to the veteran's reported stressors while on active duty.

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressors reported by the veteran 
and relied upon by the competent medical professionals 
diagnosing PTSD actually occurred, as substantiated by 
competent corroborating evidence.  That question involves 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  In other words, "[I]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  The veteran's claimed stressors have, in any 
event, been noncombat in nature.  The evidentiary record 
shows he had no combat service.

With respect to the stressors the veteran has alleged, the 
Board notes that to be researched, incidents must have been 
reported and documented at the time of occurrence, and the 
veteran must provide adequate information as to the who, 
what, where, and when of each stressor.  Cohen, supra at 5-6, 
citing the USASCRUR.

While the veteran has alleged more than one stressor, the 
Board has focused in the body of this decision on the one 
stressor which has been verified by the USASCRUR.  In so 
doing, the Board does not mean to diminish the importance 
and/or significance of other stressors related by the 
veteran, which have been included in psychiatric assessments 
as contributory to PTSD.  

Of course, the Board can only focus on that stressor which 
has been verified for the purpose of applying the pertinent 
governing criteria in the disposition of the veteran's 
appeal.  That stressor is the explosion that took place at 
the Naval facility in January 1946, at Seal Beach in 
California, at which time the veteran witnessed the death of 
a fellow seaman friend.  The most recent VA special 
psychiatric examination report shows the examiner took 
cognizance of the fact that this particular stressor had been 
officially verified by VCAA.  

The examiner linked the veteran's PTSD with this specific 
stressor.  The VA examiner provided a detailed analysis 
clearly demonstrating that the veteran had met the criteria 
for a diagnosis of PTSD, and that such diagnosis was being 
predicated on the only stressor which had been verified by 
the USASCRUR.  The evidentiary record, with application of 
the pertinent governing criteria, supports the veteran's 
claim of entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

